FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedFebruary 28, 2017 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Lake Cook Road, Suite 475, Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X☒ No Indicate by checkmark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company.Large accelerated filer Accelerated filer Non-accelerated filer (Do not checkif a smaller reporting company) Smaller reporting company ☒ Indicate by checkmark whether the registrant is a shell company. Yes No ☒ As ofApril 13, 2017BAB, Inc. had: 7,263,508 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 Defaults Upon Senior Securities 15 Item 4 Mine Safety Disclosures 15 Item 5 Other Information 15 Item 6 Exhibits 15 SIGNATURE 16 2 PART I ITEM 1. FINANCIAL STATEMENTS BAB, Inc. Consolidated Balance Sheets February 28, 2017 November 30, 2016 ASSETS Current Assets Cash $ 674,256 $ 907,116 Restricted cash 614,591 598,887 Receivables Trade accounts and notes receivable (net of allowance for doubtful accounts of $23,827 in 2017 and $25,319 in 2016 ) 90,443 50,844 Marketing fund contributions receivable from franchisees and stores 26,162 10,238 Inventories 27,985 16,130 Prepaid expenses and other current assets 94,172 81,021 Total Current Assets 1,527,609 1,664,236 Property, plant and equipment (net of accumulated depreciation of $152,988 in 2017 and $152,334 in 2016) 5,487 1,226 Trademarks 455,182 455,182 Goodwill 1,493,771 1,493,771 Definite lived intangible assets (net of accumulated amortization of $96,389 in 2017 and $81,689 in 2016) 4,554 9,108 Deferred tax asset 248,000 248,000 Total Noncurrent Assets 2,206,994 2,207,287 Total Assets $ 3,734,603 $ 3,871,523 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 52,125 $ 43,383 Accrued expenses and other current liabilities 289,658 365,169 Unexpended marketing fund contributions 640,177 609,380 Deferred franchise fee revenue 40,000 40,000 Deferred licensing revenue 40,833 49,226 Current and Total Liabilities 1,062,793 1,107,158 Stockholders' Equity Preferred shares -$.001 par value; 4,000,000 authorized; no shares outstanding as of February 28, 2017 and November 30, 2016 - - Preferred shares -$.001 par value; 1,000,000 Series A authorized; no shares outstanding as of February 28, 2017 and November 30, 2016 - - Common stock -$.001 par value; 15,000,000 shares authorized; 8,466,953 shares issued and 7,263,508 shares outstanding as of February 28, 2017 and November 30, 2016 13,508,257 13,508,257 Additional paid-in capital 987,034 987,034 Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Equity 2,671,810 2,764,365 Total Liabilities and Stockholders' Equity $ 3,734,603 $ 3,871,523 SEE ACCOMPANYING NOTES 3 BAB, Inc. Consolidated Statements of Income For the Three Months Ended February 28, 2017 and February 29, 2016 (Unaudited) For the three months ended: February 28, 2017 February 29, 2016 REVENUES Royalty fees from franchised stores $ 400,261 $ 406,900 Franchise fees - 15,000 Licensing fees and other income 92,460 158,977 Total Revenues 492,721 580,877 OPERATING EXPENSES Selling, general and administrative expenses: Payroll and payroll-related expenses 247,077 277,256 Occupancy 45,861 44,790 Advertising and promotion 7,270 9,699 Professional service fees 50,321 48,877 Travel 8,726 8,976 Employee benefit expenses 39,379 44,291 Depreciation and amortization 5,208 4,849 Other 36,195 52,803 Total Operating Expenses 440,037 491,541 Income from operations 52,684 89,336 Interest income 32 186 Interest expense - ) Income before provision for income taxes 52,716 89,125 Provision for income taxes Current tax (benefit)/expense - - Net Income $ 52,716 $ 89,125 Net Income per share - Basic and Diluted $ 0.01 $ 0.01 Weighted average shares outstanding - Basic 7,263,508 7,263,508 Effect of dilutive common stock - - Weighted average shares outstanding - Diluted 7,263,508 7,263,508 Cash distributions declared per share $ 0.02 $ 0.03 SEE ACCOMPANYING NOTES 4 BAB, Inc. Consolidated Statements of Cash Flows For the Three Months Ended February 28, 2017 and February 29, 2016 (Unaudited) For the three months ended: February 28, 2017 February 29, 2016 Operating activities Net Income $ 52,716 $ 89,125 Adjustments to reconcile net income to cash flows (used in)/provided by operating activities: Depreciation and amortization 5,208 4,849 Provision for uncollectible accounts, net of recoveries ) ) Changes in: Trade accounts receivable and notes receivable ) 2,641 Restricted cash ) ) Marketing fund contributions receivable ) ) Inventories ) 1,251 Prepaid expenses and other ) ) Accounts payable 8,742 ) Accrued liabilities ) 494 Unexpended marketing fund contributions 30,797 50,837 Deferred revenue ) 25,655 Net Cash (Used in)/Provided by Operating Activities ) 109,525 Investing activities Purchase of equipment ) - Capitalization of trademark renewals - ) Net Cash Used In Investing Activities ) ) Financing activities Cash distributions/dividends ) ) Net Cash Used In Financing Activities ) ) Net Decrease in Cash ) ) Cash, Beginning of Period 907,116 837,382 Cash, End of Period $ 674,256 $ 724,980 Supplemental disclosure of cash flow information: Interest paid $ - $ - Income taxes paid $ 12,700 $ 400 S EE ACCOMPANYING NOTES 5 BAB, Inc. Notes to Unaudited Consolidated Financial Statements For the Three Months Ended February 28, 2017 and February 29, 2016 (Unaudited) Note 1. Nature of Operations BAB, Inc (“the Company”) has three wholly owned subsidiaries: BAB Systems, Inc. (“Systems”), BAB Operations, Inc. (“Operations”) and BAB Investments, Inc. (“Investments”). Systems was incorporated on December 2, 1992, and was primarily established to franchise Big Apple Bagels® (“BAB”) specialty bagel retail stores. My Favorite Muffin (“MFM”) was acquired in 1997 and is included as a part of Systems. Brewster’s (“Brewster’s”) was established in 1996 and the coffee is sold in BAB and MFM locations. SweetDuet® (“SD”) frozen yogurt can be added as an additional brand in a BAB or MFM location. Operations was formed in 1995, primarily to operate Company-owned stores of which there are currently none. The assets of Jacobs Bros. Bagels (“Jacobs Bros.”) were acquired in 1999, and any branded wholesale business uses this trademark. Investments was incorporated in 2009 to be used for the purpose of acquisitions. To date there have been no acquisitions. The Company was incorporated under the laws of the State of Delaware on July 12, 2000. The Company currently franchises and licenses bagel and muffin retail units under the BAB and MFM trade names. At February 28, 2017, the Company had 84 franchise units and 2 licensed units in operation in 23 states and one international location. There are 2 units under development. The Company additionally derives income from the sale of its trademark bagels, muffins and coffee through nontraditional channels of distribution including under licensing agreements with Green Beans Coffee. Also, included in licensing fees and other income is Operations Sign Shop results. For franchise consistency and convenience, the Sign Shop provides the majority of signage to franchisees, including but not limited to, menu panels, build charts, interior and exterior signage and point of purchase materials. The BAB franchised brand consists of units operating as “Big Apple Bagels®,” featuring daily baked bagels, flavored cream cheeses, premium coffees, gourmet bagel sandwiches and other related products. Licensed BAB units serve the Company's frozen bagel and related products baked daily. BAB units are primarily concentrated in the Midwest and Western United States. The MFM brand consists of units operating as "My Favorite Muffin®," featuring a large variety of freshly baked muffins, coffees and related products, and units operating as "My Favorite Muffin and Bagel Cafe," featuring these products as well as a variety of specialty bagel sandwiches and related products. The SweetDuet® brand is a fusion concept, pairing self-serve frozen yogurt with MFM’s exclusive line of My Favorite Muffin gourmet muffins. SD frozen yogurt can be added as an additional brand in a BAB or MFM location. Although the Company doesn't actively market Brewster's stand-alone franchises, Brewster's coffee products are sold in most franchised units. The Company is leveraging on the natural synergy of distributing muffin products in existing BAB units and, alternatively, bagel products and Brewster's Coffee in existing MFM units. The Company expects to continue to realize efficiencies in servicing the combined base of BAB and MFM franchisees. The accompanying condensed consolidated financial statements are unaudited. These financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to such SEC rules and regulations; nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements and the notes hereto should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended November 30, 2016 which was filed February 23, 2017. In the opinion of the Company's management, the condensed consolidated financial statements for the unaudited interim period presented include all adjustments, including normal recurring adjustments, necessary to fairly present the results of such interim period and the financial position as of the end of said period. The results of operations for the interim period are not necessarily indicative of the results for the full year. 6 2. Units Open and Under Development Units which are open or under development at February 28, 2017 are as follows: Stores open: Franchisee-owned stores 84 Licensed Units 2 86 Unopened stores with Franchise Agreements 2 Total operating units and units with Franchise Agreements 88 3. Earnings per Share The following table sets forth the computation of basic and diluted earnings per share: For the three months ended: February 28, 2017 February 29, 2016 Numerator: Net income available to common shareholders $ 52,716 $ 89,125 Denominator: Weighted average outstanding shares Basic and diluted common stock 7,263,508 7,263,508 Earnings per Share - Basic $ 0.01 $ 0.01 For the three months ended February 29, 2016, the Company excluded 175,000 potential shares attributable to outstanding stock options from the calculation. 7 4 . Stock Options InMay2001, the Company approved a Long-Term Incentive and Stock Option Plan (“Plan”). The Plan reserved and has issued 1,400,000 shares of common stock for grant. All remaining options expired on November 23, 2016 and there were no options outstanding as of February 28, 2017. As of February 29, 2016, there were 1,225,000 stock options exercised or forfeited under the Plan. All options outstanding were either forfeited or expired during the year ended November 30, 2016. For the three months ended: February 28, 2017 February 29, 2016 Options outstanding at beginning of year - 237,500 Granted - - Forfeited or expired - ) Exercised - - Outstanding at end of period - 175,000 There is no computation for the aggregate intrinsic value in the table above because the outstanding options weighted average exercise price was greater than the Company’s closing stock price of $0.56 as of the last business day of the period ended February 29, 2016. 5 . Goodwill and Other Intangible Assets Accounting Standard Codification (“ASC”) 350 “Goodwill and Other Intangible Assets” requires that assets with indefinite lives no longer be amortized, but instead be subject to annual impairment tests. The Company follows this guidance and has elected to early adopt ASU 2017-04 “Intangibles – Goodwill and Other” (Topic 350) for the quarter ended February 28, 2017. The Company tests goodwill that is not subject to amortization for impairment annually or more frequently if events or circumstances indicate that impairment is possible. The Company has consistently conducted its annual test during the first quarter. During the quarter, management qualitatively assessed goodwill to determine whether testing is necessary. Factors that management considers in this assessment include macroeconomic conditions, industry and market considerations, overall financial performance (both current and projected), changes in management and strategy, and changes in the composition and carrying amounts of net assets. If this qualitative assessment indicates that it is more likely than not that the fair value of a reporting unit is less than its carrying value, a quantitative assessment is then performed. Based on a qualitative evaluation, management determined that the carrying value of goodwill was not impaired at February 28, 2017, and a quantitative assessment was not considered necessary. The impairment test performed November 30, 2016 was based on a fair market value calculation using a discounted cash flow model that incorporated management's business plan projections for expected future cash flows. Based on the computation it was determined that no impairment had occurred. There have been no material changes in the first quarter of 2017 and it is believed that the cash flow projections are in line with current year income and expenses. 8 6 . Recent and Adopted Accounting Pronouncements In January 2017, the FASB issued ASU 2017-04, Intangibles- Goodwill and Other (Topic 350), which is intended to simplify the test for goodwill impairment. To simplify the subsequent measurement of goodwill, the standard eliminates Step 2 from the goodwill impairment test. Instead, an entity will perform its annual or interim goodwill impairment test by comparing the fair value of a reporting unit with its carrying amount. An entity will recognize an impairment charge for the amount by which the carrying amount exceeds the reporting unit’s fair value. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. The amendments in this ASU are effective for the annual reporting periods beginning after December 15, 2019, including the interim periods within that reporting period.The Company has elected to early adopt this guidance in the quarter ended February 28, 2017. Revenue from Contracts with Customers, ASU 2014-09 establishes a comprehensive revenue recognition standard for virtually all industries in U.S. GAAP, including those that previously followed industry-specific guidance such as the real estate, construction and software industries. The revenue standard’s core principle is built on the contract between a vendor and a customer for the provision of goods and services. It attempts to depict the exchange of rights and obligations between the parties in the pattern of revenue recognition based on the consideration to which the vendor is entitled. The standard requires five basic steps: (i) identify the contract with the customer, (ii) identify the performance obligations in the contract, (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract, (v) recognize revenue when (or as) the entity satisfies a performance obligation. Entities will generally be required to make more estimates and use more judgment than under current guidance, which will be highlighted for users through increased disclosure requirements. The ASU is effective for the Company, for fiscal years beginning after December 15, 2017. The Company will adopt ASU 2014-09 for fiscal year ending November 30, 2019 and the Company is evaluating the impact that adoption of this guidance might have on the Company’s financial position, cash flows or results of operations. On February 25, 2016, the FASB issued ASU No. 2016-02, Leases, requiring lessees to recognize a right-of-use asset and a lease liability on the balance sheet for all leases with the exception of short-term leases. For lessees, leases will continue to be classified as either operating or finance leases in the income statement. Lessor accounting is similar to the current model but updated to align with certain changes to the lessee model. Lessors will continue to classify leases as operating, direct financing or sales-type leases. The effective date of the new standard for public companies is for fiscal years beginning after December 15, 2018. Early adoption is permitted. The new standard must be adopted using a modified retrospective transition and requires application of the new guidance at the beginning of the earliest comparative period presented. The Company will adopt ASU 2016-02 for fiscal year ending November 30, 2019 and the Company is evaluating the impact that adoption of this guidance might have on the Company’s financial position, cash flows or results of operations. In March 2016, the Financial Accounting Standards Board issued ASU 2016-04,Liabilities – Extinguishments of Liabilities (Subtopic 405-20): Recognition of Breakage for Certain Prepaid Stored-Value Products. The amendments in the ASU are designed to provide guidance and eliminate diversity in the accounting for derecognition of prepaid stored-value product liabilities. Typically, a prepaid stored-value product liability is to be derecognized when it is probable that a significant reversal of the recognized breakage amount will not subsequently occur. This is when the likelihood of the product holder exercising its remaining rights becomes remote. This estimate shall be updated at the end of each period. The amendments in this ASU are effective for the annual reporting periods beginning after December 15, 2017, including the interim periods within that reporting period. Early adoption is permitted. The Company is still evaluating the impact the guidance will have on the Company’s financial position, cash flows or results of operations. Management does not believe that there are any other recently issued and effective or not yet effective pronouncements that would have or are expected to have any significant effect on the Company’s financial position, cash flows or results of operations. 9 7 . Stockholder’s Equity The Board of Directors declared a cash distribution/dividend on March 3, June 6 and September 6, 2016 of $0.01 per share, paid April 13, July 11, and October 12, 2016, respectively. On December 5, 2016, a $0.01 quarterly and a $0.01 special cash distribution/dividend per share was declared and paid on January 9, 2017. On March 15, 2017, the Board of Directors declared a $0.01 quarterly cash distribution/dividend to shareholders of record as of March 31, 2017, payable April 20, 2017. 8 . Contingencies We are subject to various legal proceedings and claims, either asserted or unasserted, which arise in the ordinary course of business. While the outcome of such proceedings or claims cannot be predicted with certainty, management does not believe that the outcome of any such proceedings or claims will have a material effect on our financial position. We know of no pending or threatened proceeding or claim to which we are or will be a party. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained in Management's Discussion and Analysis of Financial Condition and Results of Operations, including statements regarding the development of the Company's business, the markets for the Company's products, anticipated capital expenditures, and the effects of completed and proposed acquisitions, and other statements contained herein regarding matters that are not historical facts, are forward-looking statements as is within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Because such statements include risks and uncertainties, actual results could differ materially from those expressed or implied by such forward-looking statements as set forth in this report, the Company's Annual Reporton Form 10-K and other reports that the Company files with the Securities and Exchange Commission. Certain risks and uncertainties are wholly or partially outside the control of the Company and its management, including its ability to attract new franchisees; the continued success of current franchisees; the effects of competition on franchisee s and consumer acceptance of the Company's products in new and existing markets; fluctuation in development and operating costs; brand awareness; availability and terms of capital; adverse publicity; acceptance of new product offerings; availability of locations and terms of sites for store development; food, labor and employee benefit costs; changes in government regulation (including increases in the minimum wag e); regional economic and weather conditions; the hiring, training, and retention of skilled corporate and restaurant management; and the integration and assimilation of acquired concepts. Accordingly, readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date hereof. The Company undertakes no obligation to publicly release the results of any revision to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 10 General There are 84 franchised and 2 licensed units at February 28, 2017 compared to 84 franchised and 3 licensed units at February 29, 2016. System-wide revenues for the three months ended February 28, 2017 were $8.1 million as compared to February 29, 2016 which were $8.3 million. The Company's revenues are derived primarily from the ongoing royalties paid to the Company by its franchisees and receipt of initial franchise fees. Additionally, the Company derives revenue from the sale of licensed products (My Favorite Muffin mix, Big Apple Bagels cream cheese, Big Apple Bagels frozen bagels and Brewster's coffee), and through nontraditional channels of distribution (Green Beans Coffee). Also included in licensing fees and other income is Operation’s Sign Shop revenue. The Sign Shop provides the majority of signage, which includes but is not limited to, posters, menu panels, outside window stickers and counter signs to franchisees to provide consistency and convenience. Royalty fees represent a 5% fee on net retail and wholesale sales of franchised units. Royalty revenues are recognized on an accrual basis using actual franchise receipts. Generally, franchisees report and remit royalties on a weekly basis. The majority of month-end receipts are recorded on an accrual basis based on actual numbers from reports received from franchisees shortly after the month-end. Estimates are utilized in certain instances where actual numbers have not been received and such estimates are based on the average of the last 10 weeks’ actual reported sales. The Company recognizes franchise fee revenue upon the opening of a franchise store or upon the signing of a Master Franchise Agreement. Direct costs associated with the franchise sale are deferred until the franchise fee revenue is recognized. These costs include site approval, construction approval, commissions, blueprints and training costs. The Company earns a licensing fee from the sale of BAB branded products, which includes coffee, cream cheese, muffin mix and frozen bagels from a third-party commercial bakery, to the franchised and licensed units. As of February 28, 2017, the Company employed 15 full-time employees and 1 part-time employee at the Corporate office. The employees are responsible for corporate management and oversight, accounting, advertising and franchising. None of the Company's employees are subject to any collective bargaining agreements and management considers its relations with its employees to be good. Results of Operations Three Months Ended February 28, 2017 versus Three Months Ended February 29, 2016 For the three months ended February 28, 2017, the Company reported net income of $53,000. For the three months ended February 29, 2016, the Company reported net income of $89,000. Total revenue was $493,000, a decrease of $88,000, or 15.1%, for the three months ended February 28, 2017, as compared to total revenue of $581,000 for the three months ended February 29, 2016. Royalty fee revenue of $400,000, for the quarter ended February 28, 2017, decreased $7,000, or 1.7%, from the $407,000 for quarter ended February 29, 2016. The decrease in royalty revenue was primarily due to one additional day in the 2016 quarter. There were no fees for transfers or store opening in the first quarter of 2017 as compared to 3 transfers in the same period 2016. 11 Licensing fee and other income of $92,000, for the quarter ended February 28, 2017, decreased $67,000, or 42.1% from $159,000 for the quarter ended February 29, 2016. The decrease in licensing fees and other income was primarily due to a one time nontraditional vendor rebate payment in 2016 of $40,000 and a decrease in 2017 of $4,000 in nontraditional revenue compared to 2016. There was a decrease of $15,000 for settlement and other income and a decrease in Sign Shop revenue of $7,000 in 2017 as compared to the same period in 2016. Total operating expenses of $440,000, for the quarter ended February 28, 2017 decreased $52,000, or 10.6% from $492,000 for the quarter ended February 29, 2016. Changes in operating expenses from the first quarter 2017 to same period 2016 were primarily due to a decrease in payroll and payroll related expenses of $30,000, a decrease in advertising and promotion expense of $3,000, a decrease in employee benefit expense of $5,000, a decrease in Sign Shop cost of goods of $12,000 and a decrease in general operating expenses of $2,000. Interest expense and interest income netted to less than a $1,000 in the quarters ended February 28, 2017 and February 29, 2016. Earnings per share, as reported for basic and diluted outstanding shares for the first quarters ended February 28, 2017 and February 29, 2016 was $0.01 per share. Liquidity and Capital Resources At February 28, 2017, the Company had working capital of $465,000 and unrestricted cash of $674,000. At November 30, 2016 the Company had working capital of $557,000 and unrestricted cash of $907,000. During the three months ended February 28, 2017, the Company had net income of $53,000 and operating activities used cash of $83,000. The principal adjustments to reconcile the net income to cash provided in operating activities for the three months ending February 28, 2017 were depreciation and amortization of $5,000 less a provision for uncollectible accounts of $1,000. In addition, changes in operating assets and liabilities decreased cash by $139,000. During the three month period ending February 29, 2016, the Company had net income of $89,000 and operating activities provided cash of $110,000. The principal adjustments to reconcile net income to cash provided by operating activities for the three months ending February 29, 2016 were depreciation and amortization of $5,000 less a provision for uncollectible accounts of $1,000. In addition changes in operating assets and liabilities increased cash by $17,000. The Company used $5,000 and $4,000 for investing activities for the three months ended February 28, 2017 and February 29, 2019, respectively. The Company used $145,000 and $218,000 for cash distribution/dividend payments during the three months ended February 28, 2017 and February 29, 2016, respectively. On March 15, 2017, the Board of Directors declared a $0.01 quarterly cash distribution/dividend to shareholders of record as of March 31, 2017, payable April 20, 2017. Although there can be no assurances that the Company will be able to pay cash distributions/dividends in the future, it is the Company’s intent that future cash distributions/dividends will be considered based on profitability expectations and financing needs and will be declared at the discretion of the Board of Directors. It is the Company’s intent going forward to declare and pay cash distributions/dividends on a quarterly basis if warranted. The Company believes execution of its cash distribution/dividend policy will not have any material adverse effects on its cash or its ability to fund current operations or future capital investments. The Company has no financial covenants on its outstanding debt. 12 Cash Distribution and Dividend Policy It is the Company’s intent that future cash distributions/dividends will be considered after reviewing profitability expectations and financing needs and will be declared at the discretion of the Board of Directors. Due to the general economic downturn and its impact on the Company, there can be no assurance that the Company will generate sufficient earnings to pay out cash distributions/dividends. The Company will continue to analyze its ability to pay cash distributions/dividends on a quarterly basis. The Company believes that for tax purposes the cash distributions declared in calendar 2017 may be treated as a return of capital to stockholders depending on each stockholder’s basis or it may be treated as a dividend or a combination of the two. Determination of whether it is a cash distribution, cash dividend or combination of the two will not be made until after December 31, 2017, as the classification or combination is dependent upon the Company’s earnings and profits for tax purposes for calendar 2017. The Company believes execution of this policy will not have any material adverse effect on its ability to fund current operations or future capital investments. Recent and Adopted Accounting Procedures In January 2017, the FASB issued ASU 2017-04, Intangibles- Goodwill and Other (Topic 350), which is intended to simplify the test for goodwill impairment. To simplify the subsequent measurement of goodwill, the standard eliminates Step 2 from the goodwill impairment test. Instead, an entity will perform its annual or interim goodwill impairment test by comparing the fair value of a reporting unit with its carrying amount. An entity will recognize an impairment charge for the amount by which the carrying amount exceeds the reporting unit’s fair value. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. The amendments in this ASU are effective for the annual reporting periods beginning after December 15, 2019, including the interim periods within that reporting period.The Company has elected to early adopt this guidance in the quarter ended February 28, 2017. Revenue from Contracts with Customers, ASU 2014-09 establishes a comprehensive revenue recognition standard for virtually all industries in U.S. GAAP, including those that previously followed industry-specific guidance such as the real estate, construction and software industries. The revenue standard’s core principle is built on the contract between a vendor and a customer for the provision of goods and services. It attempts to depict the exchange of rights and obligations between the parties in the pattern of revenue recognition based on the consideration to which the vendor is entitled. The standard requires five basic steps: (i) identify the contract with the customer, (ii) identify the performance obligations in the contract, (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract, (v) recognize revenue when (or as) the entity satisfies a performance obligation. Entities will generally be required to make more estimates and use more judgment than under current guidance, which will be highlighted for users through increased disclosure requirements. The ASU is effective for the Company, for fiscal years beginning after December 15, 2017. The Company will adopt ASU 2014-09 for fiscal year ending November 30, 2019 and the Company is evaluating the impact that adoption of this guidance might have on the Company’s financial position, cash flows or results of operations. On February 25, 2016, the FASB issued ASU No. 2016-02, Leases, requiring lessees to recognize a right-of-use asset and a lease liability on the balance sheet for all leases with the exception of short-term leases. For lessees, leases will continue to be classified as either operating or finance leases in the income statement. Lessor accounting is similar to the current model but updated to align with certain changes to the lessee model. Lessors will continue to classify leases as operating, direct financing or sales-type leases. The effective date of the new standard for public companies is for fiscal years beginning after December 15, 2018. Early adoption is permitted. The new standard must be adopted using a modified retrospective transition and requires application of the new guidance at the beginning of the earliest comparative period presented. The Company will adopt ASU 2016-02 for fiscal year ending November 30, 2019 and the Company is evaluating the impact that adoption of this guidance might have on the Company’s financial position, cash flows or results of operations. In March 2016, the Financial Accounting Standards Board issued ASU 2016-04,Liabilities – Extinguishments of Liabilities (Subtopic 405-20): Recognition of Breakage for Certain Prepaid Stored-Value Products. The amendments in the ASU are designed to provide guidance and eliminate diversity in the accounting for derecognition of prepaid stored-value product liabilities. Typically, a prepaid stored-value product liability is to be derecognized when it is probable that a significant reversal of the recognized breakage amount will not subsequently occur. This is when the likelihood of the product holder exercising its remaining rights becomes remote. This estimate shall be updated at the end of each period. The amendments in this ASU are effective for the annual reporting periods beginning after December 15, 2017, including the interim periods within that reporting period. Early adoption is permitted. The Company is still evaluating the impact the guidance will have on the Company’s financial position, cash flows or results of operations. 13 Management does not believe that there are any other recently issued and effective or not yet effective pronouncements that would have or are expected to have any significant effect on the Company’s financial position, cash flows or results of operations. Critical Accounting Policies The Company has identified significant accounting policies that, as a result of the judgments, uncertainties, uniqueness and complexities of the underlying accounting standards and operations involved could result in material changes to its financial condition or results of operations under different conditions or using different assumptions. The Company's most critical accounting policies are related to revenue recognition, valuation of long-lived and intangible assets, deferred tax assets and the related valuation allowance. Details regarding the Company's use of these policies and the related estimates are described in the Company's Annual Report on Form 10-K for the fiscal year ended November 30, 2016, filed with the Securities and Exchange Commission on February 23, 2017. There have been no material changes to the Company's critical accounting policies that impact the Company's financial condition, results of operations or cash flows for the three months ended February 28, 2017. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK BAB, Inc. has no interest, currency or derivative market risk. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, with the participation of both our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this report. Based on such evaluation, both our Chief Executive Officer and Chief Financial Officer have concluded that, as of February 28, 2017 our disclosure controls and procedures are effective (i) to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) to ensure that information required to be disclosed by us in the reports that we submit under the Exchange Act is accumulated and communicated to our management, including our executive and financial officers, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. 14 Changes in Internal Control Over Financial Reporting There have been no changes in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15(d)-15(f) under the Exchange Act) during the three months of fiscal year 2017 to which this report relates that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Compliance with Section 404 of Sarbanes-Oxley Act The Company is in compliance with Section 404 of the Sarbanes-Oxley Act of 2002 (the “Act”). PART II ITEM 1. LEGAL PROCEEDINGS We are subject to various legal proceedings and claims, either asserted or unasserted, which arise in the ordinary course of business. While the outcome of such proceedings or claims cannot be predicted with certainty, management does not believe that the outcome of any of such proceedings or claims will have a material effect on our financial position. We know of no pending or threatened proceeding or claim to which we are or will be a party. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS See index to exhibits 15 SIGNATURE In accordance with the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAB, Inc. Dated:April 13, 2017 /s/ Geraldine Conn Geraldine Conn Chief Financial Officer INDEX TO EXHIBITS (a) EXHIBITS The following exhibits are filed herewith. INDEX NUMBER DESCRIPTION 3.1 Articles of Incorporation (See Form 10-KSB for year ended November 30, 2006) 3.2 Bylaws of the Company (See Form 10-KSB for year ended November 30, 2006) 4.1 Preferred Shares Rights Agreement (See Form 8-K filed May 6, 2013) Long-Term Debt (Stock Redemption Agreement) (See Form 10-K for year ended November 30, 2015 filed February 24, 2016) Long-Term Incentive and Stock Option Plan (See Form 10-K for year ended November 30, 2015 filed February 24, 2016) 21.1 List of Subsidiaries of the Company 31.1, 31.2 Section 302 of the Sarbanes-Oxley Act of 2002 32.1, 32.2 Section 906 of the Sarbanes-Oxley Act of 2002 101.INS* XBRL Instance 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation 101.DEF* XBRL Taxonomy Extension Definition 101.LAB* XBRL Taxonomy Extension Labels 101.PRE* XBRL Taxonomy Extension Presentation *XBRL Information is furnished and not filed or a part of a registration statement or prospectus
